Appeal from a decision of the Workmen’s Compensation Board awarding death benefits. The appellants contend there is no substantial evidence to support the finding that death in 1958 was causally related to the injury in 1953. The decedent sustained a compensable heart accident in 1953 which contributed to his fatal heart accident in 1958. During this period when the decedent was disabled, he was paid full compensation and periodic medical reports were filed, all of which related the finding of permanent condition to the original accident. There was conflicting medical testimony as to whether *723his death was causally related to the 1953 accident and the board made a factual finding of such relationship which is supported by substantial evidence. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.